Detailed Action

Acknowledgements 


1.   	This communication is in response to the amended Application No. 16/569,194        filed on 7/12/2021.
2. 	Claim(s) 1-14 and 19-28 are currently pending and have been fully examined.

3.	Claim(s) 15-18 have been cancelled by the Applicant.

4.	For the purpose of applying prior art, PreGrant Publications will be referred to 

using a four digit number within square brackets, e. g. [0001].

Notice of Pre-AIA  or AIA  Status
6.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

7.	Date of Last Office action or RCE was          .


Election/Restrictions
8.	Applicant's election, without traverse, of claim(s) 1-14 and 19-28 in the reply filed on March 5, 2009 is acknowledged.

	
	Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim(s) 1-5, 8-14, 19 and 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre et al., (US 6,549,194) (“McIntyre”) and in view of Henry (US 2008/0024088) (“Henry”).
As to claim 1:
McIntyre teaches:
a touch screen arranged and configured to display a pinpad and enable entry of a PIC by a user (Abstract, Claim 1, (Col. 3 - Col. 5), Figure(s) 1-3D);
wherein...the touch screen are integral to the device (Abstract, Claim 1, (Col. 3 - Col. 5), Figure(s) 1-3D);
McIntyre does not teach:
a card reading component; 
wherein the card reading component…are integral to the device.
However, Henry teaches:
a card reading component ([0020], [0026], [0034], Figure(s) 8-9)
wherein the card reading component…are integral to the device ([0020], [0026], [0034], Figures 8-9);
McIntyre to include the features of reading token information, as taught by Henry in order to acquire information to process a transaction.
As to claim 2:
McInyre teaches:
the device comprises a processor arranged and configured to execute an operating system ((Col. 2, lines 5-67), Figure 1A #15);
As to claim 3:
Henry teaches:
the device comprises at least one component configured to enable transmission of the PIC to a destination ([0038]);
As to claim 4:
Henry teaches:
wherein: the device comprises at least one of:
i)    a payment terminal configured for use in a financial transaction process ([0020]-[0021]); and
ii)    a mobile phone.
As to claim 5:
McInyre teaches:
the device comprises a housing, and at least one of the components are at least partially provided within the housing (Figure 1);

As to claim 8:
The Examiner takes Official Notice that, “wherein: the device comprises at least one of: i)    a camera; and ii)    a mobile phone including telecommunications capabilities and a camera,” is old and well known.1  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Henry/McInyre with the commonly recognized practice of a camera because a camera is a means to acquire transaction information.
As to claim 9:
Henry teaches:
wherein: the card reading component is configured to read data from a card having at least one of a magnetic stripe, smart card chip, and RFID chip. ([0020], [0026], [0034], Figures 8-9);
As to claim 10:
Henry teaches:

the card reading component is a DIP reader, a contactless smart card reader, or a magnetic card reader. ([0020], [0026], [0034], Figures 8-9);
As to claim 11:
The Examiner would like to point out that the language of the device is not configured for compliance with EMV or PCI standards; or the device is not configured for secure storage of a bank session key does not have patentable weight because the language is an example of non-functional descriptive material.2 3 4 5
As to claim 12:
McIntyre teaches:
the device is configured for wireless transmission of the PIC (Abstract, Claim 1, (Col. 3 - Col. 5), Figure(s) 1-3D);

As to claim 13:
Henry teaches:
the device is configured to receive at least a portion of a the card to enable the data to be read from the card ([0020], [0026], [0034], Figures 8-9);

As to claim 14:
McIntyre teaches:
the device is arranged and configured to: generate a PIN pad operable within a PIN pad zone of the screen; and display an image of at least part of a scrambled PIN pad, the image being displayed, at least partially, within the PIN pad zone such that the user is able to enter the PIC by operating at least one key of the PIN pad via the image (Abstract, Claim 1, (Col. 3 - Col. 5), Figure(s) 1-3D);
As to claim 19:
Henry teaches:
a card-reading component or a connection arrangement to connect the electronic device to a card-reading component, the card reading component being arranged and configured to read data from a card; and ([0020], [0026], [0034], Figures 8-9);
McIntyre teaches:
a touch screen arranged and configured to display a PIN pad and read a PIC from the screen upon entry of the PIC by a user via the PIN pad (Abstract, Claim 1, (Col. 3 - Col. 5), Figure(s) 1-3D);

As to claim 21:
McIntyre teaches:
the electronic device is arranged and configured to use at least two PIN pads, wherein a first PIN pad is superimposed over a second PIN pad such that the second PIN pad is at least partially obscured from view by the user (Abstract, Claim 1, (Col. 3 - Col. 5), Figure(s) 1-3D);




As to claim 22:
McIntyre teaches:
the electronic device is arranged and configured to construct an encoded version of the user’s entered PIC (Abstract, Claim 1, (Col. 3 - Col. 5), Figure(s) 1-3D);
As to claim 23:
McIntyre teaches:
the position of at least one indicia in the first PIN pad is different from the position of the same indicia in the second PIN pad (Abstract, Claim 1, (Col. 3 - Col. 5), Figure(s) 1-3D);
As to claim 24:
McIntyre teaches:
when the user presses a key on the first PIN pad the electronic device is configured to record the indicia of the key at the corresponding position in the second PIN pad. (Abstract, Claim 1, (Col. 3 - Col. 5), Figure(s) 1-3D);
As to claim 25:
McIntyre teaches:
wherein: the electronic device is arranged and configured to encrypt the encoded PIC. (Abstract, Claim 1, (Col. 3 - Col. 5), Figure(s) 1-3D);
As to claim 26:
McIntyre teaches:
wherein: the electronic device is arranged and configured to read data from an integrated circuit card and send this data to a remote server with or without the encoded user’s PIC (Abstract, Claim 1, (Col. 3 - Col. 5), Figure(s) 1-3D);


As to claim 27:
McIntyre teaches:
the electronic device is arranged and configured to form part of an on-line and/or offline financial transaction or payment system (Abstract, Claim 1, (Col. 3 - Col. 5), Figure(s) 1-3D);

As to claim 28:
McIntyre teaches:
the electronic device does not comprise a bank session key and/or is not configured to receive a bank session key (Abstract, Claim 1, (Col. 3 - Col. 5), Figure(s) 1-3D);

12.	Claim(s) 6-7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of McIntyre/Henry and in further view of Hitchcock (US 5,157,717) (“Hitchcock”).
As to claim 6:
The combination of Henry/McInyre discloses as discussed above; however, the combination of Henry/McInyre does not expressly disclose:
the device comprises a processor arranged and configured to execute a mobile telephone operating system 
However, Hitchcock teaches:
the device comprises a processor arranged and configured to execute a mobile telephone operating system  (Abstract, (Col. 2, lines 25-67), (Col. 4, lines 40-67), Figures 13-16, 24);
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to communicate between devices as taught by the combination of McIntyre/Henry to include the features to execute a mobile telephone operating system, as taught by Hitchcock in order to communicate over a network.
As to claim 7:
Hitchcock teaches:
the device comprises mobile phone software and/or hardware (Abstract, (Col. 2, lines 25-67), (Col. 4, lines 40-67), Figures 13-16, 24);

As to claim 20:
Hitchcock teaches:
the electronic device is a mobile phone or an EFTPOS terminal (Abstract, (Col. 2, lines 25-67), (Col. 4, lines 40-67), Figures 13-16, 24);

Conclusion

13.	The prior art made of record and not relied upon is considered pertinent to 

Applicant’s disclosure.  Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mr. Dante Ravetti whose telephone number is (571) 270-3609. The examiner can normally be reached on Monday - Thursday 9:00am-5:00pm.

If attempts to reach examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-4609.

Information regarding the status of an application may be obtained from

the Patent Application Information Retrieval (PAIR) system. Status information



PAIR. Status information for unpublished applications is available through

Private PAIR only. For more information about the PAIR system see

http://pair-direct5yspto.gov. Should you have questions on access to the private

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866)

217-9197. If you would like assistance from a USPTO Customer Service

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1 -(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        7/31/2021






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 W0 2010/099352 A payment system and method employing wireless capability where a wireless-enabled device carried by a purchaser communicates with a wireless-enabled transaction terminal. The two devices communicate with each other to exchange transaction data to effect the transaction and exchange additional information that supports and expands the transaction event.
        2 In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability ….[T ]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate; 
        
        3 Functional descriptive material consists of data structures and computer programs which impart functionality when employed as a computer component. See Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility ("Guidelines"), 1300 Off. Gaz. Pat. Office 142 (November 22, 2005), especially pages 151-152. The Manual of Patent Examining Procedure includes substantively the same guidance. See MPEP § 2111.05 Eight Edition, Revision 9, Aug. 2012. See also Exparte Nehls, 88 USPQ2d 1883, 1887-90 (BPAI 2008) (precedential); Exparte Curry, 84 USPQ2d 1272 (BPAI 2005) (informative), aff'd No. 2006-1003 (Fed. Cir. June 12, 2006) (Rule 36); Exparte Mathias, 84 USPQ2d 1276 (BPAI 2005) (informative), aft'd, 191 Fed. Appx. 959 (Fed. Cir. 2006). 
        
        4 MPEP 2114; In re Swineheart, 169 USPQ 226; In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997) While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function alone
        5 MPEP 2114, I- “If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus.” In other words, once you have identified the claimed structure in the prior art, you then need a statement that the prior art structure inherently possesses the ability to perform the function or is capable of performing the function. (In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).)